Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the Restriction/Election requirement office action (mailed 9/15/2021), applicant elected invention of Group I, drawn to a pharmaceutical composition (i.e. a product), and inventions of Group II and III, drawn to a process, were withdrawn as Group II and III are drawn to non-elected invention (i.e. a process). Newly amended claims 15 and 18 are drawn to a method of treating diseases, which is drawn to a non-elected invention. Thus, claims 15 and 18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Status of Action/Claims
Receipt of Remarks/Amendments filed on 4/6/2022 is acknowledged. Claims 2, 4-8, 11, 13-15, and 18 are currently pending. Claims 5-8, 13-14, 15 and 18 have been withdrawn. Claims 1, 3, 9-10, 12, and 16-17 have been cancelled. Accordingly, claims 2, 4, and 11 are currently under examination. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Objections/Rejections
Applicant’s arguments/claim amendments filed 4/6/2022, with respect to the previous 112(b) rejection of claims 10-12 have been fully considered and are persuasive. The previous 112(b) rejection of claims 10-12 has been withdrawn because applicant have cancelled claims 10 and 12. Claim 11 was included in the rejection as it depended on claim 10 and presently amended claim 11 no longer depends from claim 10. 

New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (WO 2013/154347 A1; Oct. 17, 2013) in view of Borsa et al. (US 4,699,911; Oct. 13, 1987), Heimbecher et al. (US 2003/0087844 A1; May 8, 2003) and Borrego et al. (EP 0500977 A1; 02/09/1992).
Woo throughout the reference teaches liquid formulations for oral administration comprising ambroxol or a pharmaceutically acceptable salt thereof and levodropropizine or a pharmaceutically acceptable salt thereof for treatment of acute and chronic cough (Abstract; Claims). Woo teaches ambroxol is preferably ambroxol hydrochloride (Page 5, lines 17-20). The reference teaches the formulation comprises ambroxol in an amount of 100 mg to 1,000 mg per 100 mL of the liquid formulation and levodropropizine in an amount of 300 mg to 1,500 mg per 100 mL of the liquid formulation (Page 5, lines 21-25). These amounts taught by the reference overlap the amounts recited in the instant claims. Woo also teaches the formulation comprising pharmaceutically acceptable additives (Page 6). 

The teachings of Woo have been set forth above. 
Woo teaches levodropropizine, which is the levo isomer of dropropizine, and has an antitussive effect (Page 2, lines 4-5). It does not expressly teach the formulation comprising particularly dropropizine. However, this deficiency is cured by Borsa. 
Borsa teaches a pharmaceutical composition with antitussive properties which comprise an effective amount of dropropizine enantiomers for treatment of cough (see: claims, examples). It teaches that dropropizine is an antitussive agent known for use in human therapy in form of racemic mixture (Col. 1, lines 22-27). 

The teachings of Woo and Borsa have been set forth above.
With respect to instant claim 1, Woo discloses the formulation comprising citric acid, ethanol (ethyl alcohol), purified water, white sugar (sucrose), sodium pyrosulfite (sodium metabisulfite), sweeteining agent (flavoring), glycerin (glycerol), preservatives and viscosity modifying agents (see: Page 6, lines 3-33). Woo does not expressly teach the formulation comprises neohesperidine diyhydrochalcone, benzoic acid and propylene glycol as an additive in the formulation. However, these deficiencies are cured by Heimbecher and Borrego.
 Heimbecher teaches pharmaceutical liquid formulations in the form of syrup (Abstract; Title). It teaches the formulation comprises propylene glycol as a viscosity modifying agent (see: Claims). It also teaches the syrups contain benzoic acid as a preservative (Para 0018). 
	Borrego throughout the reference discloses syrup formulations containing neohesperidine dihydrochalcone. It teaches neohesperidine dihydrochalcone is added in the formulations for its sweetening effect. (see: Abstract; Page 2; Examples). 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Woo to incorporate the teachings of Borsa, Heimbecher and Borrego and use dropropizine as disclosed by Borsa instead of the levo isomer of dropropizine taught in Woo. One of ordinary skill in the art would have been motivated to replace levodropropizine with dropropizine because both are taught by Borsa as functional equivalents (i.e. both having antitussive effects and used in the treatment of cough). This is simply the substitution of one known element for another where each element and its function were already known in the art for treating cough. MPEP 2144.06. Additionally, since Woo teaches a composition comprising levodropropizine for use in the treatment of cough and levodropropizine having antitussive effect and Borsa also teaches dropropropizine having antitussive effect in treating cough, the use of dropropizine instead of its levorotatory enantiomer in a composition for treating cough with antitussive would have been obvious to one of ordinary skill in the art. As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Woo to incorporate the teachings of Borsa, Heimbecher and Borrego and include propylene glycol and benzoic acid taught by Heimbecher in the formulation of Woo. One would have been motivated to do so because, as discussed supra, Woo discloses its formulation comprises preservatives and viscosity modifying agents and Heimbecher teaches propylene glycol as a viscosity modifying agent and benzoic acid as a preservative in a liquid/syrup formulation. Thus, it would have been obvious to one skilled in the art to include the known preservatives and viscosity modifying agents in the formulation of Woo.
 It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Woo to incorporate the teachings of Borsa, Heimbecher and Borrego and include neohesperidine dihydrochalcone taught by Borrego in the formulation of Woo. One would have been motivated to do so because, as discussed supra, Woo discloses its formulations comprises sweetening agents and Borrego teaches neohesperidine dihydrochalcone is added in syrup formulations for its sweetening effect. Thus, it would have been obvious to one skilled in the art to include the known sweetening agent in the formulation of Woo.
With respect to the claimed limitation wherein the liquid oral administration form is a syrup, while Woo does not explicitly state the formulation is a syrup, Woo discloses that the ambroxol and levodropropizine formulations are generally prepared in the form of syrup (Page 1, line 25-29; Page 2, lines 14-26). Therefore, it would have been obvious to one skilled in the art to prepare the formulation of Woo in the form of syrup since Woo clearly suggests that syrup formulations containing ambroxol and levodropropizine are known in the art. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed, 4/6/2022, with respect to the 103 rejections have been fully considered but they are not persuasive. 
	Applicant argued that Borsa discloses the levorotatory isomer of dropropizine has shown the same antitussive activity as the racemic mixture (dropropizine) but having a remarkably lower activity degree on the central nervous system (e.g. drowsiness). It was argued that Borsa teaches the racemic mixture (dropropizine) shows antitussive activity, but with higher undesired side-effects and one skilled in the art would not be motivated to replace levodropropizine with dropropizine since levorotatory isomer surprisingly shows almost complete lack of activity on the central nervous system (CNS), so that the levorotatory is preferred.
	In response, firstly it is argued that the instant claims recite the genus “dropropizine”, wherein the genus includes the racemic mixture as well as the isomers (e.g. levorotatory isomer) of dropropizine. The instant claims do not limit the dropropizine compound to only the racemic mixture. Thus, the prior art teaching levorotatory isomer of dropropizine would still read on the genus (i.e. dropropizine). Additionally, as evidenced by Penn State University (PennState, Campus Life, Honey Proves a better option for childhood cough than OTCs, December 3, 2007), wherein the Penn State University reference discloses cough is particularly bothersome at night because it disrupts sleep (Page 3/8). Both Woo and Borsa teach dropropizine compounds for treatment of cough and since it was known that cough disrupts nighttime sleep, it would have been obvious to one skilled in the art to include a racemic mixture of dropropizine isomers to improve sleep because Borsa teaches that the racemic mixture cause CNS effects such as drowsiness. 
	Further, referring to example 3 of instant specification, Applicant argued that the CNS adverse event reported for dropropizine alone (e.g., drowsiness or headache) are unexpectedly absent when combination of dropropizine and ambroxol is used in the formulations. 
	In response, as discussed supra, the instant claims and the examples in the specification recite the genus “dropropizine”, wherein the genus includes the racemic mixture as well as the isomers (e.g. levorotatory isomer) of dropropizine. As discussed supra, the Woo reference expressly teaches the combination of ambroxol and levodropropizine and therefore, applicant’s argument of unexpected result with the claimed combination is not persuasive because the claimed combination is expressly taught by the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616